Citation Nr: 0709399	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for blindness of the 
right eye.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's PTSD is causally or etiologically 
related to his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's blindness of the right eye is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

1.  The veteran's PTSD was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304 (2006).

2.  Blindness of the right eye was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1132, 1137, 5103A, 5107(b), 5108 
(West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims for service connection and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims.

In addition, a February 2007 letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of service connection, in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's claims for service connection, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

PTSD

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (as amended by 
64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where 
the veteran did not engage in combat or the claimed stressor 
is noncombat-related, the record must contain service records 
or other credible sources that corroborate his testimony as 
to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. 
Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).



Aggravation

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

PTSD

The veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  And there is no other 
sufficient indication of combat service, either.  So the 
Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

The Board acknowledges that there is a diagnosis of PTSD on 
record.  However, this diagnosis cannot be relied upon 
because it was based on an unverified stressor.  In this 
regard, the Board notes that the RO made an attempt to verify 
the veteran's alleged stressors.  However, the veteran did 
not respond to the RO's request for information regarding his 
alleged stressors and has not provided sufficient information 
regarding his alleged stressors to permit for a search of the 
United States Armed Services Center for Research of 
Unit Records (USASCRUR) (now known as the United States Army 
and Joint Services Records Research Center (JSRRC)), such 
that VA could confirm any of his alleged stressors.  
Likewise, although the veteran's service medical records 
confirm his psychiatric treatment during his service, such 
treatment was related to the veteran's severe adult 
adjustment reaction to the termination of his 11 year 
marriage, with predisposing factors of a mixed personality 
disorder and a history of alcoholism.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  

The medical evidence of record shows that PTSD was first 
diagnosed in October 2002, many years after his discharge 
from the service.  Similarly, the veteran has not indicated 
that he had any relevant complaints or received treatment for 
a psychiatric disorder prior to or since the October 2002 
private evaluation.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  

Furthermore, the veteran's diagnosis of PTSD by C.F.M., M.D. 
in October 2002 was based on an unconfirmed history as 
reported by him during an interview, which the Board is not 
bound to blindly accept.  See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's 
service). Thus, the probative value of Dr. M's opinion is 
diminished.   See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  

The question of whether he was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In determining whether the veteran currently has 
PTSD related to his service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The Board 
may reject a medical opinion that is based on facts provided 
by the veteran that have previously been found to be 
inaccurate or because other facts in the record contradict 
the facts provided by the veteran that formed the basis for 
the opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann at 233.  
Nonetheless, the veteran's statements, alone, cannot 
establish the occurrence of a noncombat stressor.  See Reonal 
v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
to a physician based upon an inaccurate factual premise or 
history as related by the veteran).

Additionally, it is significant that the October 2002 
psychiatrist found that the veteran's symptoms were 
indicative of anxiety and depression, and based the PTSD 
diagnosis solely on the basis of the veteran's report of 
nightmares and flashbacks of the Viet Cong and his report 
that he felt guilty over the loss of friends in Vietnam.  In 
contrast, in written statements associated with the veteran's 
claims file, the veteran reported that he was upset that the 
Army would not allow him to serve in Vietnam and that his 
brother went to Vietnam, where he earned 2 Purple Hearts.  
See also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  See also Reonal v. Brown, 5 Vet. App. 
458 (1993) (a diagnosis and purported relationship to service 
is only as good and credible as the history on which it was 
predicated).  

In the absence of an independently confirmed stressor in 
service, the Board finds there is no basis for granting 
service connection for PTSD.  See 38 C.F.R. § 3.304(f).  
While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.

Right Eye Blindness

The initial question is whether a right eye disorder was 
present prior to service.  The record discloses that the 
veteran's induction examination in February 1968 noted that 
the veteran had amblyopia of the right eye.  In Crowe v. 
Brown, 7 Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court noted that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2006).  
As the veteran's right eye amblyopia, with corrected vision 
listed as 20/400, was clearly noted at the veteran's entrance 
into service, the Board concludes, accordingly, that the 
presumption of soundness at entrance does not attach.  In 
order for service connection to be established for blindness 
of the right eye, it must now be determined whether the 
record establishes that the pre-existing ambylopia of the 
right eye underwent increase in severity beyond the normal 
progression of the disability during service.  

The service medical records are negative for complaints of, 
or treatment for, ambylopia of the right eye during his 
service.  His service medical records fail to document any 
changes in his right eye ambylopia during his military 
service, and in fact, his March 1979 examination report 
indicates that the veteran's uncorrected vision was recorded 
as 20/200.  The Board acknowledges that the veteran had a 
hematoma of the right eye in September 1970 with clearing of 
the hematoma noted on follow-up evaluation that same month.  
The Board also notes the veteran was treated for a swollen 
upper right eyelid in 1980 after being hit while breaking up 
a fight, which was treated with ice for the swelling.  
However, the Board further notes that the veteran did not 
make any complaints related to his eyes prior to his 
discharge.  More significantly, when separating from service, 
he declined a physical evaluation, which in turn suggests he 
did not have any problems with his right eye worth 
mentioning.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incidents in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

In addition, there currently is no persuasive medical nexus 
evidence of record indicating his preexisting ambylopia of 
the right eye chronically worsened or increased in severity 
during or as a result of his service in the military.  See 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994) and Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) (temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are insufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened).  As previously indicated, his service medical 
records demonstrate that his right eye visual acuity actually 
improved during his military service.  See Monroe v. Brown, 4 
Vet. App. 513, 514-515 (1993). 

Moreover, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service so as to establish chronic 
aggravation.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology).  In this 
regard, the Board points out that the veteran has not 
submitted any evidence of treatment for a right eye disorder 
since his military service.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's current blindness 
of the right eye was incurred or aggravated during or as a 
result of his service in the military.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence portending that the veteran's blindness of 
the right eye is in any way related to his service in the 
military comes from him personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so this claim must be denied because the preponderance 
of the evidence is unfavorable.  See 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.

Service connection for blindness of the right eye is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


